     JOSEPH JARAMILLO (SB# 178566)
 1
     jjaramillo@heraca.org
 2   GINA DI GIUSTO (SB# 293252)
     gdigiusto@heraca.org
 3   HOUSING AND ECONOMIC RIGHTS ADVOCATES
     1814 Franklin Street, Ste. 1040
 4   Oakland, CA 94612
     Telephone:    (510) 271-8443
 5
     Facsimile:    (650) 392-8255
 6
     Attorneys for Intervenor Plaintiffs EBERARDO PEREZ,
 7   ROBERTO HERNANDEZ, MAGDALENA GALINDO,
     DG, CH and HOUSING AND ECONOMIC RIGHTS
 8   ADVOCATES

 9                              UNITED STATES DISTRICT COURT
10                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,

13                Plaintiff, and                  Case No. 16-cv-04839-RS
     EBERARDO PEREZ, ROBERTO
14   HERNANDEZ, MAGDALENA GALINDO,
     DG, CH and HOUSING AND ECONOMIC              JOINT STIPULATION AND ORDER FOR
15   RIGHTS ADVOCATES,                            DISMISSAL OF DEFENDANT ELENA
                                                  RAMIREZ
16                Intervenor Plaintiffs,
           v.
17

18   THE HOME LOAN AUDITORS, et al.,

19                Defendants.

20

21

22

23

24

25

26

27

28


     Case No. 16-CV-04839-RS- STIPULATION FOR DISMISSAL OF DEFENDANT RAMIREZ
 1                                             ORDER

 2          The stipulation is approved. Intervenor-Plaintiffs’ claims against Defendant ELENA
 3
     RAMIREZ are hereby dismissed with prejudice. The Court retains jurisdiction to enforce the
 4
     Parties’ settlement agreement.
 5

 6
     Dated:3/29/19                              ____________________________
 7
                                                Honorable Richard Seeborg
 8                                              UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No. 16-CV-04839-RS- STIPULATION FOR DISMISSAL OF DEFENDANT RAMIREZ
                     2
